     Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 1 of 17



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
DEREK CAPOZZI,                      )
                                    )
               Petitioner,          )
                                    )
v.                                  )    Criminal Action
                                    )    No. 98-10087-PBS
UNITED STATES OF AMERICA,           )
                                    )
               Respondent.          )
___________________________________)

                         MEMORANDUM AND ORDER

                            March 31, 2021

Saris, D.J.

                             INTRODUCTION

     Petitioner Derek Capozzi moves under 28 U.S.C. § 2255 to

challenge (1) his conviction for being a felon in possession of

a firearm in violation of 18 U.S.C. § 922(g), (2) his conviction

for use of a firearm in furtherance of a crime of violence in

violation of 18 U.S.C. § 924(c), and (3) his sentence

enhancement pursuant to the Armed Career Criminal Act (“ACCA”),

18 U.S.C. § 924(e)(1).

     After a review of the record, the Court ALLOWS in part and

DENIES in part the motion (Dkts. 403 and 416).




                                   1
         Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 2 of 17



                                  BACKGROUND

    I.     Criminal Proceedings

         On July 8, 1996, Petitioner was charged in an indictment

with being a felon in possession of a firearm and ammunition in

violation of 18 U.S.C. § 922(g)(1) (Count 1s), attempted

extortion affecting interstate commerce in violation of 18

U.S.C. § 1951(a) (Count 3s), two counts of use of a firearm

during a crime of violence in violation of 18 U.S.C. § 924(c)

(Counts 4s and 6s), and armed bank robbery, in violation of 18

U.S.C. § 2113(d) (Count 5s). Counts 1s, 3s, and 4s proceeded to

trial, while Counts 5s and 6s were severed. On November 16,

1999, the jury convicted Petitioner of Counts 1s, 3s, and 5s.

         According to the presentence report (“PSR”), he had seven

ACCA violent felony predicate convictions and was an Armed

Career Criminal (“ACC”).1 Defendant did not file any objections

to this ACC classification or to the factual description of the

predicates. Moreover, there was no challenge to the ACC

classification during the sentencing hearing. On April 6, 2000,

the Court sentenced Petitioner to 360 months in prison.2


1 Those convictions include breaking and entering in the daytime
in violation of M.G.L. c. 266, § 18 (five convictions); entering
without breaking in violation of M.G.L. c. 266, § 17; assault
and battery with a dangerous weapon in violation of M.G.L. c.
265, § 15; and assault and battery on a police officer in
violation of M.G.L. c. 265, § 13D.
2 Petitioner’s Guidelines Sentencing Range was 235 to 293 months.

The Court sentenced Petitioner to 300 months as to Count 1s, 240
                                       2
        Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 3 of 17



  II.     Direct Appeal

     Petitioner appealed his conviction to the United States

Court of Appeals for the First Circuit, which affirmed on

October 6, 2003. United States v. Capozzi, 347 F.3d 327, 328

(1st Cir. 2003), cert. denied, Capozzi v. United States, 540

U.S. 1168 (2004).

  III. First § 2255 Habeas Petition

     On January 25, 2005, Petitioner filed his first motion

under 28 U.S.C. § 2255 challenging his conviction on the basis

of ineffective assistance of counsel. Mot. to Vacate, Set Aside

or Correct Sent., Capozzi v. United States, 2007 WL 162247 (D.

Mass. Jan. 12, 2007) (No. 05-10171), Dkt. 1. Petitioner amended

the motion on March 25, 2005, to add a claim under Shepard v.

United States, 544 U.S. 12 (2005), asserting that his previous

convictions did not constitute sufficient ACCA violent felony

predicates to qualify him as an ACC because they were non-

generic burglaries, that the Court violated his Sixth Amendment

right to a jury trial when it determined under a preponderance

standard that his prior convictions qualified him as an ACC, and

that his counsel provided ineffective assistance by failing to

raise those arguments. This Court denied that motion on January



months as to Count 3s to run concurrently with Count 1s, and 60
months as to Count 4s to run consecutively as required for the
§ 924(c) conviction.
                                      3
     Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 4 of 17



12, 2007. Among other things, the Court pointed out that the PSR

explicitly found that four of the Petitioner’s prior convictions

involved buildings and qualified him as an armed career criminal

under 18 U.S.C. § 924(e). The Court also rejected as untimely

the proposed amendment to his habeas petition asserting that his

“prior convictions for allegedly non-generic burglary were

impermissible ACCA predicates” on the ground that the amendment

contained new details in his prior record that were never raised

in the original habeas motion. The Court denied the certificate

of appealability, which was filed only with respect to his Sixth

Amendment claim under Almendarez Torres v. United States, 523

U.S. 224 (1998). The First Circuit affirmed the denial of the

request for a certificate of appealability, stating:

     Petitioner’s challenge to the continued validity of
     Almendarez-Torres v. United States, 523 U.S. 224 (1998),
     the only claim actually addressed in petitioner’s COA
     application before the district court, does not present
     a debatable claim. See United States v. Burghardt, 939
     F.3d 397, 409 (1st Cir. 2019). Petitioner concedes that
     the district court correctly concluded that his
     remaining challenges to his sentence under the Armed
     Career Criminal Act, 18 U.S.C. § 924(e) (“ACCA”), are
     time-barred, so no COA will issue on those claims. See
     Slack v. McDaniel, 529 U.S. 473, 484 (2000). Even absent
     this concession, we would find no grounds for granting
     a COA because petitioner failed to include the remaining
     ACCA claims in his request for a COA in the district
     court. See Peralta v. United States, 597 F.3d 74, 84
     (1st Cir. 2010) (claim not included in request for COA
     in district court is waived).

Capozzi v. United States, Appeal No. 16-1562 (1st. Cir. 2019)

(Document 00117525117).

                                   4
      Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 5 of 17



IV.   Second or Successive § 2255 Habeas Motion

      On November 27, 2015, Petitioner filed a pro se motion for

authorization to file a second or successive § 2255 motion

challenging his sentence enhancement pursuant to 18 U.S.C.

§ 924(e)(1) based on Johnson v. United States, 576 U.S. 591

(2015) (“Johnson II”). After counsel was appointed, Petitioner

amended his motion to include challenging his conviction for use

of a firearm during attempted extortion in violation of 18

U.S.C. § 924(c) on Johnson II grounds.

      On December 11, 2019, the First Circuit granted

Petitioner’s request for a second or successive § 2255 motion.

Based on Johnson II and United States v. Davis, 139 S. Ct. 2319

(2019), the First Circuit concluded that “Capozzi has made a

prima facie showing that his challenge to his conviction under

18 U.S.C. § 924(c) legitimately relies on a new rule of

constitutional law, made retroactive to cases on collateral

review by the Supreme Court, that was previously unavailable.”

Dkt. 387 at 1 (internal citations omitted). The First Circuit

added: “To the extent his application includes additional

claims, the court expresses no opinion whatsoever as to whether

those claims satisfy either of the gatekeeping provisions set

out at 28 U.S.C. § 2255(h), a finding that must be made by the

district court in the first instance.” Id. The First Circuit did

not address the claim under § 924(e)(1). Id. However, it deemed

                                    5
     Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 6 of 17



Petitioner’s second or successive § 2255 motion filed on

November 27, 2015.

     On June 22, 2020, after the § 2255 motion was transferred

back before this Court, Petitioner filed a supplement to his

second or successive § 2255 motion, challenging his conviction

for being a felon in possession of a firearm in violation of 18

U.S.C. § 922(g) based on Rehaif v. United States, 139 S. Ct.

2191 (2019). He did not file a motion to amend pursuant to Fed.

R. Civ. P. 15(a)(2). Petitioner also did not present his Rehaif

claim to the First Circuit. The motion as supplemented is now

before the Court.

                              DISCUSSION

     I.   Standard of Review

     A federal criminal defendant “may petition for post-

conviction relief under 28 U.S.C. § 2255(a) if, inter alia, the

individual’s sentence ‘was imposed in violation of the

Constitution or laws of the United States’ or ‘is otherwise

subject to collateral attack.’” Lassend v. United States, 898

F.3d 115, 122 (1st Cir. 2018) (quoting 28 U.S.C. § 2255(a)). The

petitioner bears the burden of establishing his entitlement to

relief. Id.




                                   6
      Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 7 of 17



      II.   Conviction Under 18 U.S.C. § 924(c)3

      Petitioner argues that his conviction for use of a firearm

during a crime of violence in violation of § 924(c) must be

vacated because his predicate conviction for attempted Hobbs Act

extortion in violation of 18 U.S.C. § 1951(a) does not qualify

as a “crime of violence” under 18 U.S.C. § 924(c)(3)(B).

      Section 924(c) sets out mandatory sentence enhancements

applicable to:

      any person who, during and in relation to any crime of
      violence . . . for which the person may be prosecuted in
      a court of the United States, uses or carries a firearm,
      or who, in furtherance of any such crime, possesses a
      firearm.

Id. § 924(c)(1)(A). The statute defines a “crime of violence”

as:

      an offense that is a felony and--

      (A) has as an element the use, attempted use, or
      threatened use of physical force against the person or
      property of another, or

      (B) that by its nature, involves a substantial risk that
      physical force against the person or property of another
      may be used in the course of committing the offense.

Id. § 924(c)(3). In United States v. Davis, the Supreme Court

held that the statute’s residual clause, § 924(c)(3)(B), is

unconstitutionally vague. 139 S. Ct. 2319, 2336 (2019).



3 The government does not dispute that the Court has jurisdiction
over Petitioner’s challenge to his conviction under 18 U.S.C.
§ 924(c).
                                    7
     Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 8 of 17



     Petitioner argues that a conviction for attempted Hobbs Act

extortion does not qualify under the “force” clause in

§ 924(c)(3)(A) because it can be committed using threats to

economic interests. The Government responds that Petitioner’s

conviction for attempted Hobbs Act extortion satisfies the

“force” clause because the statute defines “extortion” as “the

obtaining of property from another, with his consent, induced by

wrongful use of actual or threatened force, violence, or fear,

or under color of official right.” 18 U.S.C. § 1951(b)(2).

Petitioner was charged with “the attempted obtaining of money,

in the amount of $4,000.00, more or less, from a person, with

his consent, induced by wrongful use of actual and threatened

force, violence and fear.” Dkt. 387-1 at 99. The Court

instructed the jury: “What does extortion mean? Extortion means

the obtaining of property from another with his consent, induced

by wrongful use of actual or threatened force, violence or

fear.” Dkt. 287 at 109:10-13.

     The First Circuit has held that a Hobbs Act prosecution can

be based on a “fear” of economic loss. See United States v.

Cruzado-Laureano, 404 F.3d 470, 481 (1st Cir. 2005) (stating

that “[e]xtortion by ‘fear’ can mean fear of economic loss”);

United States v. Sturm, 870 F.2d 769, 772 (1st Cir. 1989)

(holding that attempted Hobbs Act extortion “may be based on a

creditor’s fear of nonrepayment”.) See also First Cir. Pattern

                                   8
     Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 9 of 17



Jury Instr. § 4.18.1951, Interference with Commerce by Robbery

or Extortion (Hobbs Act), cmt. 2 (“The ‘fear’ element of extortion

can include fear of economic loss. . .. If the extortion is

economic fear, the term ‘wrongful’ must be defined to require that

the government prove that the defendant did not have a claim of

right to the property, and that the defendant knew that he or

she was not legally entitled to the property obtained.”)

(citations omitted). Other circuits agree. See United States v.

Villalobos, 748 F.3d 953, 955, 956–57 (9th Cir. 2014) (finding

Hobbs Act extortion where defendant threatened to mislead

authorities investigating an offense); Levitt v. Yelp! Inc., 765

F.3d 1123, 1130–33 (9th Cir. 2014) (finding wrongful threats of

economic injury would prove Hobbs Act extortion); United States

v. Iozzi, 420 F.2d 512, 515 (4th Cir. 1970) (acknowledging that

fear of economic loss is sufficient to support a conviction for

Hobbs Act extortion).

     The question is whether the “fear” element of extortion

constitutes “physical force” as used in § 924(c)(3)(A). The

Supreme Court has held that “physical force” requires “violent

force,” which means “strong physical force” or “force capable of

causing physical pain or injury to another person.” Johnson v.

United States, 559 U.S. 133, 140 (2010) (cleaned up). The actual

facts supporting the conviction do not matter because the Court

must follow the so-called “categorical approach.” Mathis v.

                                   9
     Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 10 of 17



United States, 136 S. Ct. 2243, 2251 (2016) (under the

categorical analysis, how a defendant “actually perpetrated the

crime . . . makes no difference”). Applying the “categorical

approach,” the Court must determine whether the statutory

elements of the offense “necessarily require the use, attempted

use, or the threatened use of physical force” under the force

clause in § 924(c). United States v. Simms, 914 F.3d 229, 233

(4th Cir. 2019). Under the caselaw, the Court concludes that

Hobbs Act extortion can be committed without “the use, attempted

use or threatened use of physical force” because it can be

committed by fear of economic harm. See In re Hernandez, 857

F.3d 1162, 1166-67 (11th Cir. 2017) (Martin, J., concurring)

(“[A]ttempted Hobbs Act extortion is even less likely [than

completed Hobbs Act extortion] to qualify as a ‘crime of

violence’ in light of Johnson.” (emphasis in original)).

     A number of recent district court decisions have held that

Hobbs act extortion does not qualify as a crime of violence

under § 924(c)’s force clause because of the “fear” element. See

United States v. White, No. MO:11-CR-0027612, 2020 WL 8024725,

at *3–4 (W.D. Tex. Dec. 29, 2020) (“The word fear brings

nonviolent blackmail and economic extortion within the scope of

the Hobbs Act. . . . After Davis, Hobbs Act extortion can

qualify as a crime of violence only under the now

unconstitutionally vague residual clause.”) (cleaned up); Brown

                                   10
     Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 11 of 17



v. United States, No. 3:05-CR-376-RJC-3, 2020 WL 437921, at *2

(W.D.N.C. Jan. 28, 2020) (“The offense underlying Petitioner’s

§ 924(c) convictions was Hobbs Act extortion which the

Government correctly concedes is not a crime of violence under

§ 924(c)’s force clause.”) (citations omitted); Burleson v.

United States, No. 3:20-CV-487, 2020 WL 7027503, at *4 (M.D.

Tenn. Nov. 27, 2020) (pointing to the government’s concession

that attempted Hobbs Act extortion cannot satisfy the force

clause). The Government relies on United States v. Nikolla for

the proposition that Hobbs Act extortion is categorically a

“crime of violence.” 950 F.3d 51, 52 (2d Cir.), cert. denied,

141 S. Ct. 634 (2020). That case is easily distinguished because

the Second Circuit’s holding is limited to “the offense

specified in the clause of 18 U.S.C. § 1951(a) by the language

‘[w]hoever . . . commits or threatens physical violence to any

person or property in furtherance of a plan or purpose to do

anything in violation of [§ 1951].” Nikolla, 950 F.3d at 54; see

Scheidler v. Nat’l Org. for Women, 547 U.S. 9, 22 (2006)

(acknowledging that acts or threats of physical violence in

furtherance of Hobbs Act robbery or extortion constitute a

“separate Hobbs Act crime”).

     Because attempted Hobbs Act extortion does not qualify as a

“crime of violence,” Petitioner’s § 924(c) conviction must be

vacated.

                                   11
     Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 12 of 17



     III. Conviction Under 18 U.S.C. § 922(g) (Rehaif Claim)

The Government argues that this Court has no jurisdiction over

the Petitioner’s Rehaif claim because he did not include it in

his motion before the First Circuit. I agree. Petitioner

supplemented his motion after the First Circuit issued the order

allowing the second or successive petition. Because the claim

does not satisfy the gatekeeping requirements, the Court

dismisses the claim without prejudice on the ground this Court

lacks jurisdiction. See Evans-Garcia v. United States, 744 F.3d

235, 237 (1st Cir. 2014); 28 U.S.C. § 2255(h) (“A second or

successive motion must be certified as provided in section 2244

by a panel of the appropriate court of appeals[.]”); 28 U.S.C.

§ 2244(b)(2) (“A claim presented in a second or successive

habeas corpus application under section 2254 that was not

presented in a prior application shall be dismissed unless . . .

the applicant shows that the claim relies on a new rule of

constitutional law, made retroactive to cases on collateral

review by the Supreme Court, that was previously

unavailable[.]”); 28 U.S.C. § 2244(b)(4) (“A district court

shall dismiss any claim presented in a second or successive

application that the court of appeals has authorized to be filed

unless the applicant shows that the claim satisfies the

requirements of this section.”).



                                   12
      Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 13 of 17



      IV.   Sentence Enhancement Under 18 U.S.C. § 924(e)(1)

      Petitioner argues that his ACCA enhanced sentence must be

vacated because he lacks the necessary three predicate

convictions to qualify as an ACC under 18 U.S.C. § 924(e)(1).

Specifically, Petitioner states that Massachusetts breaking and

entering does not qualify as a “violent felony” after the

Supreme Court invalidated the residual clause in

§ 924(e)(2)(B)(ii) because “[t]here was no discussion of the

bases upon which the ACCA predicates were considered violent

felonies” during sentencing, Dkt. 403 at 3, and the offense

satisfies neither the force clause, § 924(e)(2)(B)(i), nor the

enumerated clause, the portion of § 924(e)(2)(B)(ii) that

defines a “violent felony” as “burglary, arson, or extortion.”

      The ACCA sets out mandatory sentence enhancements

applicable to:

      a person who violates section 922(g) of this title and
      has three previous convictions by any court referred to
      in section 922(g)(1) of this title for a violent felony
      . . . committed on occasions different from one another.

18 U.S.C. § 924(e)(1). The statute defines a “violent felony”

as:

      any crime punishable by imprisonment             for   a   term
      exceeding one year . . . that--

      (i) has as an element the use, attempted use, or
      threatened use of physical force against the person of
      another; or



                                    13
      Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 14 of 17



      (ii) is burglary, arson, or extortion, involves use of
      explosives, or otherwise involves conduct that presents
      a serious potential risk of physical injury to another.

Id. § 924(e)(2)(B). In Johnson II, the Supreme Court considered

the ACCA’s residual clause, the portion of § 924(c)(2)(b)(ii)

that defines a “violent felony” as any felony that “involves

conduct that presents a serious potential risk of physical

injury to another.” 576 U.S. at 593. The Court held that the

residual clause is unconstitutionally vague. Id. at 606.

      As a threshold matter, the Court must determine whether it

has jurisdiction to hear this claim since the First Circuit did

not directly address the issue. The Government argues that

Petitioner’s challenge to his ACCA sentence enhancement pursuant

to 18 U.S.C. § 924(e)(1) is really an untimely claim under

Mathis, 136 S. Ct. at 2247–48, not a timely claim under Johnson

II. In Mathis, the Supreme Court held that a “prior crime

qualifies as an ACCA predicate if, but only if, its elements are

the same as, or narrower than, those of the generic offense.”

Id.

      Petitioner’s claim that his Massachusetts breaking and

entering convictions are not violent felony predicates after

Johnson II invalidated the residual clause relies, in the

Government’s view, on the argument that those convictions also

do not fall under the enumerated clause because their elements

are broader than generic burglary –- a Mathis claim. The

                                    14
     Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 15 of 17



Government relies heavily on United States v. Dimott, 881 F.3d

232, 234 (1st Cir. 2018), which held that a challenge to the

designation of Maine burglary convictions as ACCA violent felony

predicates based on Johnson II was really an untimely Mathis

claim. The First Circuit added, “[T]o successfully advance a

Johnson II claim on collateral review, a habeas petitioner bears

the burden of establishing that it is more likely than not that

he was sentenced solely pursuant to ACCA’s residual clause.” Id.

at 243. Because Mathis is not a new rule of constitutional law

that was previously unavailable and has been made retroactive to

claims on collateral review by the Supreme Court, the Government

argues that Petitioner’s claim does not meet the gatekeeping

requirements for a second or successive § 2255 motion. See 28

U.S.C. § 2244(b)(2), 2244(b)(4).

     Petitioner responds that “the sentencing court did not have

sufficient information to find that the Defendant had committed

three generic burglaries” because “[t]he PSR does not indicate

whether the B&Es identified in paragraphs 48, 49, 53, or 54

involved buildings or structures” and “does not indicate whether

the ‘entry’ described in PSR ¶ 50 was in fact ‘unlawful or

unprivileged.’” Dkt. 427 at 13-14; see Taylor v. United States,

495 U.S. 575, 598 (1990) (defining generic burglary as “an

unlawful or unprivileged entry into, or remaining in, a building

or other structure, with intent to commit a crime”). Thus, in

                                   15
     Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 16 of 17



Petitioner’s view, the Court must have relied on the residual

clause at sentencing and Johnson II applies.

     The Government correctly states that the Court does not

have jurisdiction because Petitioner’s challenge is an untimely

Mathis claim. See 28 U.S.C. § 2244(b)(2), 2244(b)(4). As it

points out, the Court already rejected this claim in the initial

habeas motion, and in denying the certificate of appealability,

the First Circuit stated, “Petitioner concedes that the district

court correctly concluded that his remaining challenges to his

sentence under the [ACCA] are time-barred. . . . Even absent

this concession, we would find no grounds for granting a COA

because petitioner failed to include the remaining ACCA claims

in his request for a COA in the district court.” Capozzi v.

United States, Appeal No. 16-1562 (1st. Cir. 2019) (Document

00117525117). Moreover, there is no basis in the record for

concluding that the Court sentenced Petitioner solely under the

residual clause. In United States v. Wilkinson, the First

Circuit held that breaking and entering of a building in the

nighttime with the intent to commit a felony in violation of

M.G.L. c. 266, § 16 fell within either the enumerated or

residual prong of 18 U.S.C. § 924(e)(1) “or both” at the time of

Petitioner’s sentencing. 926 F.2d 22, 29 (1st Cir. 1991),

overruled on other grounds, United States v. Vazquez, 724 F.3d

15 (1st Cir. 2013). It also relied on the Supreme Court holding

                                   16
     Case 1:98-cr-10087-PBS Document 428 Filed 03/31/21 Page 17 of 17



that “burglary” includes “an unlawful . . . entry into . . . a

building with intent to commit a crime.” Taylor v. United

States, 495 U.S. 575 (1990).

     Because the Court likely sentenced under both clauses, the

attempt to characterize this as a Johnson claim fails.

                                  ORDER

     For the reasons stated above, Petitioner’s motion to

vacate, set aside, or correct his sentence under 28 U.S.C.

§ 2255 (Dkts. 403 and 416) is ALLOWED in part as to his § 924(c)

conviction and DENIED in part as to his § 922(g) conviction and

his sentence enhancement pursuant to § 924(e)(1).


SO ORDERED.

                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  United States District Judge




                                   17
